     Case 2:20-cv-00587-WBS-DMC Document 19 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   JONI CARTER and DANIEL CARTER,           No. 2:20-cv-00587 WBS DMC
13                 Plaintiffs,

14         v.                                 ORDER RE: DEFENDANTS’
                                              UNOPPOSED MOTION TO DISMISS
15   COLOPLAST A/S, COLOPLAST CORP.,
     COLOPLAST MANUFACTURING US, LLC,
16   and DIVERSIFIED PLASTICS, INC.,
     and DOES 1 to 10, inclusive,
17
                   Defendants.
18

19
                                   ----oo0oo----
20
                Pursuant to the discussion with counsel at the July 27,
21
     2020 hearing on defendants’ motion to dismiss, as well as
22
     defendants’ statement of non-opposition (Docket No. 17),
23
     plaintiffs have agreed to dismiss with prejudice the Second and
24
     Fourth causes of action of the First Amended Complaint.
25
     Accordingly, the Second Cause of Action, for Strict Liability –
26
     Manufacturing Defect, and Fourth Cause of Action, for negligent
27
     / / /
28
                                          1
     Case 2:20-cv-00587-WBS-DMC Document 19 Filed 07/29/20 Page 2 of 2

 1   misrepresentation, are hereby DISMISSED WITH PREJUDICE.

 2              IT IS SO ORDERED.

 3

 4   Dated:   July 28, 2020

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
